UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7511



In Re: ANTHONY FEURTADO,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                         (CA-99-2582-3-17)


Submitted:   February 20, 2001            Decided:   March 13, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Feurtado, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Feurtado, a South Carolina prisoner, filed a petition

for a writ of mandamus.    He seeks to have this court direct the

district court judge to recuse himself.   Feurtado’s initial motion

to recuse was denied.   He then filed a Fed. R. Civ. P. 60(b) motion

for relief from the judgment denying the motion to recuse, which

also was denied.   In addition, he filed motions to reconsider the

denial of the motion to recuse and to reconsider the denial of the

Rule 60(b) motion, both of which were denied.       All four rulings

were recently affirmed on appeal. Feurtado v. McNair, No. 00-7253,

2001 WL 125289 (4th Cir. Feb. 13, 2001) (unpublished).

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.     See In re: First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    A district judge’s

refusal to recuse himself is reviewed for abuse of discretion. See

United States v. DeTemple, 162 F.3d 279, 283 (4th Cir. 1998), cert.

denied, 526 U.S. 1137 (1999). Mandamus applies to ministerial, but

not discretionary, functions of federal officials. See 28 U.S.C.A.

§ 1361 (West 2000).     Further, mandamus is a drastic remedy and

should only be used in extraordinary situations. See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re: Beard, 811
F.2d 818, 826 (4th Cir. 1987).   Mandamus relief is only available

when there are no other means by which the relief sought could be

granted.   See In re: Beard, 811 F.2d at 826.   Because the motion to


                                 2
recuse and subsequent motions for relief from judgment and recon-

sideration have been denied in the district court and the denial

has been affirmed on appeal, Feurtado has not shown a clear right

to the relief sought. Therefore, we deny his petition for mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3